        Case 4:20-cv-00069 Document 1 Filed 09/18/20 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                              PECOS DIVISION


JORDAN YOUKER, Individually and on                                         PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                  No. 4:20-cv-69


DIAMOND T SERVICES, INC.                                                  DEFENDANT


                ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COMES NOW Plaintiff Jordan Youker (“Plaintiff”), individually and on

behalf of all others similarly situated, by and through his attorney Josh Sanford of

the Sanford Law Firm, PLLC, and for his Original Complaint—Collective Action

against Diamond T Services, Inc. (“Defendant”), he does hereby state and allege

as follows:

                        I.      JURISDICTION AND VENUE

       1.     Plaintiff, individually and on behalf of all others similarly situated,

brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”), and applicable administrative rules and regulations for declaratory

judgment, monetary damages, liquidated damages, prejudgment interest, and

costs, including reasonable attorneys’ fees as a result of Defendant’s failure to

pay Plaintiff and all others similarly situated a proper overtime compensation for

all hours that Plaintiff and all others similarly situated worked.




                                        Page 1 of 10
                      Jordan Youker, et al. v. Diamond T Services, Inc.
                          U.S.D.C. (W.D. Tex.) Case No. 4:20-cv-69
                           Original Complaint—Collective Action
        Case 4:20-cv-00069 Document 1 Filed 09/18/20 Page 2 of 10




      2.     The United States District Court for the Western District of Texas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

      3.     Defendant conducts business within the State of Texas, operating

and managing an oilfield equipment and construction company in Pecos County.

      4.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Texas has personal jurisdiction over Defendant,

and Defendant therefore “resides” in Texas.

      5.     Plaintiff was employed by Defendant at its facilities located in

Pecos County.

      6.     The acts alleged in this Complaint had their principal effect within

the Pecos Division of the Western District of Texas, and venue is proper in this

Court pursuant to 28 U.S.C. § 1391.

                               II.      THE PARTIES

      7.     Plaintiff is a citizen of the United States and a resident and

domiciliary of Graves County, Kentucky.

      8.     Defendant is a foreign, for-profit corporation.

      9.     Defendant’s registered agent for service is National Registered

Agents, Inc., 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

      10.    Defendant maintains a website at https://diamondtservices.com/.

                        III.    FACTUAL ALLEGATIONS

      11.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

                                       Page 2 of 10
                     Jordan Youker, et al. v. Diamond T Services, Inc.
                         U.S.D.C. (W.D. Tex.) Case No. 4:20-cv-69
                          Original Complaint—Collective Action
         Case 4:20-cv-00069 Document 1 Filed 09/18/20 Page 3 of 10




        12.    Defendant employs two or more individuals who engage in

interstate commerce or business transactions, or who produce goods to be

transported or sold in interstate commerce, or who handle, sell, or otherwise

work with goods or materials that have been moved in or produced for interstate

commerce, such as industrial matting and oilfield equipment.

        13.    Defendant’s annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

        14.    At all relevant times herein, Defendant was an “employer” of

Plaintiff within the meaning of the FLSA.

        15.    Plaintiff was employed by Defendant as a salaried employee from

April of 2018 to September of 2020.

        16.    Specifically, Defendant employed Plaintiff first as an Operations

Manager, and then as a Senior Operator.

        17.    Plaintiff began working as a Senior Operator in July of 2020.

        18.    Defendant also employed other Senior Operators.

        19.    Defendant classified Plaintiff and other Senior Operators as

salaried employees, exempt from the overtime requirements of the FLSA.

        20.    At all times material herein, Plaintiff and other Senior Operators

have been entitled to the rights, protections and benefits provided under the

FLSA.




                                         Page 3 of 10
                       Jordan Youker, et al. v. Diamond T Services, Inc.
                           U.S.D.C. (W.D. Tex.) Case No. 4:20-cv-69
                            Original Complaint—Collective Action
        Case 4:20-cv-00069 Document 1 Filed 09/18/20 Page 4 of 10




      21.    At all relevant times herein, Defendant directly hired Senior

Operators to work at its facilities and/or to work remotely, paid them wages and

benefits, controlled their work schedules, duties, protocols, applications,

assignments and employment conditions, and kept at least some records

regarding their employment.

      22.    As a Senior Operator, Plaintiff was responsible for scheduling,

doing paperwork, fixing equipment, training new employees, and acting as a

liaison between Defendant’s customers and Defendant.

      23.    Other Senior Operators had similar duties to Plaintiff.

      24.    Plaintiff and other Senior Operators did not hire or fire any other

employee.

      25.    Plaintiff and other Senior Operators were not asked to provide input

as to which employees should be hired or fired.

      26.    Plaintiff and other Senior Operators did not exercise discretion or

independent judgment as to matters of significance.

      27.    Plaintiff regularly worked over forty hours in a one-week period.

      28.    Upon information and belief, other Senior Operators also regularly

worked over forty hours in a one-week period.

      29.    Plaintiff and other Senior Operators were not paid overtime wages

for hours worked over forty per week.

      30.    At all relevant times herein, Defendant has deprived Plaintiff and

other Senior Operators of overtime compensation for all of the hours worked over

forty (40) per week.

                                         Page 4 of 10
                       Jordan Youker, et al. v. Diamond T Services, Inc.
                           U.S.D.C. (W.D. Tex.) Case No. 4:20-cv-69
                            Original Complaint—Collective Action
         Case 4:20-cv-00069 Document 1 Filed 09/18/20 Page 5 of 10




        31.   Defendant knew or showed reckless disregard for whether its

actions violated the FLSA.

               IV.    REPRESENTATIVE ACTION ALLEGATIONS

        32.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

        33.   Plaintiff brings his claims for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

behalf of all persons who were, are, or will be employed by Defendant as

similarly situated salaried employees at any time within the applicable statute of

limitations period, who are entitled to payment of the following types of damages:

        A.    Overtime premiums for all hours worked in excess of forty per

week;

        B.    Liquidated damages; and

        C.    The costs of this action, including attorney’s fees.

        46.   Plaintiff proposes the following class under the FLSA:

                      All Senior Operators in the last three years.

        47.   In conformity with the requirements of FLSA Section 16(b), Plaintiff

has filed or will soon file written Consents to Join this lawsuit.

        48.   The relevant time period dates back three years from the date on

which Plaintiff’s Original Complaint—Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.




                                        Page 5 of 10
                      Jordan Youker, et al. v. Diamond T Services, Inc.
                          U.S.D.C. (W.D. Tex.) Case No. 4:20-cv-69
                           Original Complaint—Collective Action
        Case 4:20-cv-00069 Document 1 Filed 09/18/20 Page 6 of 10




       49.    The proposed FLSA class members are similarly situated in that

they share these traits:

       A.     They worked more than 40 hours in some weeks;

       B.     They had substantially similar job duties, requirements, and pay

provisions;

       C.     They were misclassified by Defendant as exempt from the overtime

requirements of the FLSA; and

       D.     They were subject to Defendant’s common policy of failing to pay

overtime wages for all hours worked over forty each week.

       50.    Plaintiff is unable to state the exact number of the class but

believes that there are at least fifteen (15) other employees who worked as

Senior Operators and were misclassified as salaried employees.

       51.    Defendant can readily identify the members of the Section 16(b)

class, which encompasses all salaried Senior Operators.

       52.    The names and physical and mailing addresses of the FLSA

collective action plaintiffs are available from Defendant, and a Court-approved

Notice should be provided to the FLSA collective action plaintiffs via first class

mail and email to their last known physical and electronic mailing addresses as

soon as possible, together with other documents and information descriptive of

Plaintiff’s FLSA claim.

                        V.    FIRST CAUSE OF ACTION
                  (Individual Claim for Violation of the FLSA)

       53.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.
                                        Page 6 of 10
                      Jordan Youker, et al. v. Diamond T Services, Inc.
                          U.S.D.C. (W.D. Tex.) Case No. 4:20-cv-69
                           Original Complaint—Collective Action
            Case 4:20-cv-00069 Document 1 Filed 09/18/20 Page 7 of 10




           54.   Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

           55.   At all times relevant to this Complaint, Defendant has been

Plaintiff’s “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

           56.   At all times relevant to this Complaint, Defendant has been, and

continues to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

           57.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

           58.   At all times relevant times to this Complaint, Defendant

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

           59.   Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendant failed to pay Plaintiff an overtime rate of one and one-half times

his regular rate of pay for all hours worked over forty (40) in each week.

           60.   Defendant’s failure to pay Plaintiff all overtime wages owed was

willful.

           61.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including




                                          Page 7 of 10
                        Jordan Youker, et al. v. Diamond T Services, Inc.
                            U.S.D.C. (W.D. Tex.) Case No. 4:20-cv-69
                             Original Complaint—Collective Action
        Case 4:20-cv-00069 Document 1 Filed 09/18/20 Page 8 of 10




reasonable attorneys’ fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

                      VI.   SECOND CAUSE OF ACTION
               (Collective Action Claim for Violation of the FLSA)

       62.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       63.    Plaintiff, individually and on behalf of all others similarly situated,

asserts this claim for damages and declaratory relief pursuant to the FLSA, 29

U.S.C. § 201, et seq.

       64.    At all times relevant times to this Complaint, Defendant has been,

and continues to be, an “employer” of Plaintiff and all those similarly situated

within the meaning of the FLSA, 29 U.S.C. § 203.

       65.    At all times relevant to this Complaint, Defendant misclassified

Plaintiff and all others similarly situated as exempt from the overtime

requirements of the FLSA.

       66.    Despite the entitlement of Plaintiff and those similarly situated to

overtime payments under the FLSA, Defendant failed to pay Plaintiff and all

those similarly situated an overtime rate of one and one-half times their regular

rates of pay for all hours worked over forty (40) in each one-week period.

       67.    Defendant willfully failed to pay overtime wages to Plaintiff and to

others similarly situated.

       68.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff and all those similarly situated for monetary damages, liquidated


                                          Page 8 of 10
                        Jordan Youker, et al. v. Diamond T Services, Inc.
                            U.S.D.C. (W.D. Tex.) Case No. 4:20-cv-69
                             Original Complaint—Collective Action
          Case 4:20-cv-00069 Document 1 Filed 09/18/20 Page 9 of 10




damages, and costs, including reasonable attorneys’ fees, for all violations that

occurred within the three (3) years prior to the filing of this Complaint.

                           VII.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Jordan Youker, individually

on behalf of all others similarly situated, respectfully prays as follows:

       A.     That Defendant be summoned to appear and answer this

Complaint;

       B.     A declaratory judgment that Defendant’s practices alleged herein

violate the FLSA and its related regulations;

       C.     Certification of a collective under Section 216 of the FLSA of all

individuals similarly situated, as further defined in any motion for the same;

       D.     Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA;

       E.     Judgment for liquidated damages pursuant to the FLSA;

       F.     An order directing Defendant to pay Plaintiff and all others similarly

situated prejudgment interest, a reasonable attorney’s fee and all costs

connected with this action; and

       G.     Such other and further relief as this Court may deem just and

proper.




                                        Page 9 of 10
                      Jordan Youker, et al. v. Diamond T Services, Inc.
                          U.S.D.C. (W.D. Tex.) Case No. 4:20-cv-69
                           Original Complaint—Collective Action
Case 4:20-cv-00069 Document 1 Filed 09/18/20 Page 10 of 10




                                   Respectfully submitted,

                                   JORDAN YOUKER, Individually
                                   and on Behalf of All Others
                                   Similarly Situated, PLAINTIFF

                                   SANFORD LAW FIRM, PLLC
                                   ONE FINANCIAL CENTER
                                   650 SOUTH SHACKLEFORD, SUITE 411
                                   LITTLE ROCK, ARKANSAS 72211
                                   TELEPHONE: (501) 221-0088
                                   FACSIMILE: (888) 787-2040

                                   /s/ Josh Sanford
                                   Josh Sanford
                                   Ark. Bar No. 2001037
                                   josh@sanfordlawfirm.com




                            Page 10 of 10
           Jordan Youker, et al. v. Diamond T Services, Inc.
               U.S.D.C. (W.D. Tex.) Case No. 4:20-cv-69
                Original Complaint—Collective Action
